DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claim Status
Claims 1, 3-7, 13, 25, 27, 29, 31, and 34-40 are pending. 
Claims 8-12, 14-24, 26, 28, 30, and 32 were previously cancelled and claims 2 and 13 are 
canceled.
Claims 1 and 6 are currently amended.
Claims 25, 27, and 29 are withdrawn as being directed to a non-elected invention.
Claims 34-40 are newly added.
Claims 1, 3-7, 13, 25, 27, 29, 31, and 34-40 have been examined.
Claims 1, 3-7, 13, 25, 27, 29, 31, and 34-40 are rejected.

Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
	The rejection of claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US Patent Application Publication 2006/0110331 A1, Published 05/25/2006) is moot since the clam is canceled.
	The rejection of claims 1, 3-5 and 31 under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (US Patent Application Publication 2006/0110331 A1, Published 05/25/2006) is withdrawn in view of the amendments to the claims.
	The rejection of claims 1, 6, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Over et al. (German Patent Application Publication 10035865 A1, Published 02/21/2002) is withdrawn in view of the amendments to the claims.
	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US Patent 5008289, Published 04/16/1991) as evidenced by Srinivasan et al. (US Patent Application Publication 2007/0003622 A1, Published 01/4/2007) is withdrawn in view of the amendments to the claim.
	The rejection of claim 33 under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US Patent 5008289, Published 04/16/1991) as evidenced by Srinivasan et al. (US Patent Application Publication 2007/0003622 A1, Published 01/4/2007) is moot since the claim is canceled. 

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Song et al. (Chinese Patent Application Publication 101810562, Published 08/25/2010) in view of Lulla et al. (US Patent 8163723 B2, Published 04/24/2012) is moot since the claim is canceled.
The rejection of claims 1, 2-5, 13, and 31 under 35 U.S.C. 103 as being unpatentable over Song et al. (Chinese Patent Application Publication 101810562, Published 08/25/2010) in view of Lulla et al. (US Patent 8163723 B2, Published 04/24/2012) is withdrawn in view of the amendments to the claims.
The rejection of claim 33 under 35 U.S.C. 103 as being unpatentable over Song et al. (Chinese Patent Application Publication 101810562, Published 08/25/2010) in view of Lulla et al. (US Patent 8163723 B2, Published 04/24/2012) as applied to claims 1-5, 13, and 31  above, and further in view of Jin (Chinese Patent Application Publication 1365666 A, Published 08/28/2002) is moot since the claim is canceled. 


This is a new ground of rejection. 
Claims 1, 3-7, 13, 25, 27, 29, 31, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettche (DE 3836579, Published 10/27/1988)  in view of Doi (US Patent 6368616 B1, Published 04/09/2002).
The claims are directed to sprayable composition comprising a histamine antagonist, a local anesthetic, one or more pharmaceutically acceptable excipient, and wherein the composition is capable of forming a gel at a temperature greater than ambient temperature. The claims are further directed to the composition wherein the histamine is azelastine hydrochloride. The claims are further directed to the composition wherein the local anesthetic is lidocaine hydrochloride. The claims are further directed to the excipient being methylcellulose. The claims are further directed to a product comprising an aerosolizing pump and the composition.
Hettche teaches the object of the invention is therefore to provide a well tolerated and improved agent based on azelastine or its salts for the treatment of both allergic and vasomotor rhinitis and its accompanying symptoms (page 1, lines 21-22). The preferred embodiment of the invention is a sterile and durable aqueous solution of azelastine or its salts, which is used in the form of drops, ointments, creams, gels, blow-in powders or, in a particularly preferred embodiment, in the form of a spray (preferably nasal spray), wherein the spray can be generated using a conventional squeeze bottle or a pump atomizer. (page 1, lines 23-26). Thickening agents, which prevent the solution from flowing 
Hettche lacks a composition comprising a local anesthetic. 
Doi teaches the aqueous suspension for nasal administration according to the present invention may further contain other pharmacologically active substances, such as a vasoconstrictor, a surface anesthetic, etc., in suitable amounts; The vasoconstrictor includes but is not limited to naphazoline nitrate and phenylephrine hydrochloride; The surface anesthetic includes but is not limited to lidocaine, lidocaine hydrochloride, and mepivacaine hydrochloride; These pharmacologically active substances are used in a proportion of generally 0.01-10 w/w % and preferably 0.05-5 w/w %. (column 2, lines 50-60). The aqueous suspension is for treatment of allergic or vasomotor rhinitis (column 3, lines 51-59).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add lidocaine to the composition of Hettche and have a reasonable expectation of success. One would have been motivated to do so since Doi teaches that surface anesthetics such as lidocaine hydrochloride can optionally be added to compositions that are used for the treatment of allergic or vasomotor rhinitis 

Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALI SOROUSH/Primary Examiner, Art Unit 1617